Su the Gnited States District Court
Por the Southern District of Georgia
Brunswick Dibision

ARIYANNA LAMPLEY, *
*
Petitioner, * CIVIL ACTION NO.: 2:18-cv-108
*
v. *
*
WARDEN D. EDGE, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 16. Petitioner Ariyanna Lampley
(“Lampley”) did not file Objections to this Report and
Recommendation. Accordingly, the Court ADOPTS the Magistrate
Judge’s Report and Recommendation, DISMISSES without prejudice
Lampley’s 28 U.S.C. § 2241 Petition for failure to follow this
Court’s Order, and DIRECTS the Clerk of Court to CLOSE this case
and enter the appropriate judgment of dismissal. Additionally,

the Court DENIES Lampley in for. tus on appeal.

   

SO ORDERED, this , 2019.

 

HON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SQUTHERN DISTRICT OF GEORGIA

AO 72A
(Rev, 8/82)

 

 
